—Appeal by the defendant from an order of the Supreme Court, Kings County (Tomei, J.), dated April 28, 2008, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
*1141The Supreme Court failed to set forth the findings of fact and conclusions of law upon which its risk assessment determination was made, as required by Correction Law § 168-n (3). However, this Court may make its own findings of fact and conclusions of law where, as here, the record is sufficient to do so (see People v Guitard, 57 AD3d 751 [2008]; People v Forney, 28 AD3d 446 [2006]).
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in denying his request for a downward departure from his presumptive level three sex offender status as shown on the risk assessment instrument. The defendant failed to present clear and convincing evidence of a special circumstance warranting such a departure (see People v McKee, 66 AD3d 854 [2009]; People v Cooke, 57 AD3d 750 [2008]; People v Taylor, 47 AD3d 907 [2008]; People v Richardson, 47 AD3d 905 [2008]; People v Adams, 44 AD3d 1020 [2007]). Prudenti, P.J., Florio, Belen and Austin, JJ., concur.